Exhibit 10.17.1


dstmcstackedfullcolor.jpg [dstmcstackedfullcolor.jpg]


PRIVATE AND CONFIDENTIAL


William Slattery
By Email






23 December 2016




Dear William,


We have great pleasure in confirming your appointment as Chief Executive Officer
of DSTi Holdings Limited and Chairman of IFDS Ltd, reporting to me. This is an
Executive position. Your responsibilities are those as explained to you during
your discussions with me and as subsequently directed.


Enclosed with this email are the detailed Terms and Conditions of Employment
relevant to this offer which are subject to approval by the Compensation
Committee of DST Systems, Inc. (the “Compensation Committee”). Please read them
carefully and, if you have any questions, please call me directly.


In addition to the benefits outlined in the attached Terms and Conditions of
Employment document, a grant of performance stock units and time-vesting
restricted stock units as part of your compensation for 2017 will be proposed
and recommended to the Compensation Committee in February, with your grant to be
effective on the date the grant is approved. The grant will be allocated between
the two types of equity awards as the Compensation Committee determines and the
number of aggregate units allocated to you (determined under the Committee's
rules) on the grant date, for an aggregate award value of $621,000 (USD). The
equity award grants will be subject to execution of award agreements to be
accepted by you containing such terms and conditions as the Committee approves
for your executive grant.


This job offer letter, together with the enclosed Terms and Conditions of
Employment constitutes your employment contract with DSTi Holdings Limited.






--------------------------------------------------------------------------------

Exhibit 10.17.1


To accept this offer, please return a scanned signed copy of your Terms and
Conditions of Employment and offer letter to Beth Sweetman
(BEsweetman@dstsystems.com).




--------------------------------------------------------------------------------

Exhibit 10.17.1














I look forward to working with you in your new role and hope that your time with
DST is long and fulfilling.


Should you have any outstanding questions please feel free to contact me.


Yours sincerely,








Steve Hooley
CEO, DST Systems, Inc.








William Slattery


I accept this Offer Letter and the enclosed DSTi Holdings Limited’s Terms and
Conditions of Employment




Name:
William Slattery
Signed:
/s/ William Slattery


Date: January 9, 2017
Start Date: 3rd January 2017
 





